People v Milligan (2014 NY Slip Op 08237)





People v Milligan


2014 NY Slip Op 08237


Decided on November 25, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2014

Gonzalez, P.J., Mazzarelli, Manzanet-Daniels, Gische, Clark, JJ.


13594 564/11

[*1] The People of the State of New York, Respondent, —
vMark Milligan, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Steven J. Miraglia of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Emily Anne Aldridge of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, Bronx County (Margaret L. Clancy, J.), rendered on or about September 25, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: NOVEMBER 25, 2014
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.